Applicants’ amendment has overcome the most of the previous prior art rejections for reasons consistent with that given in applicants’ response.  In view of the narrowing of claim 15, as well as overcoming the rejection of some of the dependent claims, the Examiner performed an updated review of the prior art.  This unearthed a new reference and necessitated the new ground of rejection below.

Claims 11 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims allow for a molar ratio that is outside of the limits found in newly amended claims 1 and 33.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 5, 7 to 9, 11 to 13, 15, 19 to 21, 23 to 37, 39 to 45 and 49 to 61 under 35 U.S.C. 103 as obvious over Hasegawa et al.
	Hasegawa et al. was noted in the previous office action.  Applicants’ amendment overcome the anticipation rejection by inserting the broadest range of previous claim 15 into claim 1.  For reasons noted below, the obviousness rejection still applies.
	Hasegawa et al. teach a silicone composition that contains components (a1), (a2), (a3), (b) and (c) as claimed.  This composition has a shore A hardness1 of 77 to 95, preferably 80 to 90.  Please see paragraphs 9 to 14 and 39.  Particularly note that  paragraph 35 teaches tetramethyl tetravinyl cyclotetrasiloxane meeting (a3) as well as claims 2 and 3.  This composition does not contain any fillers.  

	
	As this rejection applies on the newly amended claims, please see the working examples which show an SiH to vinyl ratio of 1.5 which meets the claimed range.  Also see paragraph 32 which teaches a preferred upper ratio limit of 2.5.
	As this rejection applies to the A3 amount of 1.5 x 10-2 to 7 x 10-2, as now found in claim 1, please note the following.  The teachings in paragraph 35 indicate that the amount of inhibitor can be adjusted accordingly depending on the molding and curing conditions such that the skilled artisan would have found amounts greater than the 5000 ppm value specifically disclosed obvious and within routine experimentation.  That is, while an upper amount of 5,000 ppm is “recommended” it is clear from the teachings in paragraph 35 of Hasegawa et al. that this is not a strict limitation and that experimenta-tion and optimization, depending on molding and curing conditions, occurs.  From this the skilled artisan has motivation to go beyond the recommended range in an effort to optimize the cure retardant properties.  Note that discovering an optimum value of a result effective variable involves only routine skill in the art.  
	Additionally note that the claimed lower limit of 1.5x10-2 is modified by the term “about” which allows for a degree of latitude and does not indicate a specific exact amount as a lower limit.  Finally consider the fact that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
	The combination of these rationales renders an amount within the claimed range obvious for the skilled artisan in view of the teachings of Hasegawa et al.
	The Examiner notes that applicants’ response did not address this obviousness position such that this rejection rationale is maintained.  Applicant have not provided any argument or evidence that amounts within this range result in unexpected results such that the suggestion to use amounts outside the specifically recommended range would have been obvious.
	In this manner claims 1 to 3 are rendered obvious by Hasegawa et al.
	In addition to that noted above the Examiner draws attention to the working examples starting in paragraph 59 which differ from that claimed only in the presence of the tetramethyl tetravinyl cyclotetrasiloxane as the curing retarder.  As noted supra, though, this difference is obvious over Hasegawa et al.

	For claim 7 note that the MQ resin (A-2) in paragraph 9 is the only resin in the composition and thus is 100% by weight of the total amount of resin.
	For claim 8 see the viscosity in paragraph 9 as well as that of the siloxanes used in the working examples.
	For claim 9 see the ratio of (A-1) to (A-2) found in paragraph 9 that meets this requirement.
	For claim 11 see the ratios in paragraph 32 that meet this claim.
	For claim 12 see paragraph 36 which teaches the addition of an adhesion promoter.
	For claim 21 see paragraph 41 which teaches transmittance equal to or about 90.  Also see the working examples which meet this requirement.
	For claim 23 note that the lower limit of 80 meets this requirement while the range of 80 to 90 meets claim 24.  See paragraph 14.
	For claims 25 and 26 see paragraph 62.
	For claims 27 to 29 and 31 see paragraph 42 which teaches electronic device of light emitting element.
	For claim 30 see paragraph 38 which teaches injecting or pouring into the mold.
	For claims 33 to 36, 39 to 43 and 50 to 60, note the applicable sections above, as these claims are consistent with those addressed supra.  Again note that the compo-sition of Hasegawa et al. meets both the Shore A hardness and transparency require-ments of these claims.
	For claims 5 and 37 the Examiner notes that this specific siloxane is not taught.  Rather Hasegawa et al. generally teach siloxanes having SiO4/2 and HR32SiO1/2 units and the siloxane found in claim 5 is the simplest such siloxane.  In view of this broad teaching combined with the fact that the siloxane in claims 5 and 37 is a known 
	For claims 13, 19, 44 and 49 note that adjusting the amount of adhesion promoter in an effort to optimize the adhesion while not having a deleterious effect on the silicone rubber properties overall would have been obvious to the skilled artisan such that an amount within the claimed range would have been obvious. 
	For claims 32 and 61 note that Hasegawa et al. generally teach that the composi-tion therein can be used in the electric and electronic fields (paragraph 37) such that the skilled artisan would have found the use thereof in a chip scale package obvious, in an effort to take advantage of the transparency and hardness properties found in the com-positon of Hasegawa et al.  See also the specific teaching in paragraph 78 of utility.  

Claims 16 to 18 and 46 to 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. in view of Schulz (cited in previous office action).
	Paragraph 36 of Hasegawa et al. generally teaches adhesion promoters.
	Schulz teaches the reaction product of an alkenyl siloxane and an epoxy silane as adhesion promoters.  See for instance the abstract as well as column 2.  This meets the adhesion promoters in these claims.
.

Claims 1 to 9, 11 to 13, 15 to 21 and 23 to 61 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al.
	Miyamoto et al. teach a curable silicone composition that has a hardness of from 30 to 99 when cured (see paragraph 27).  Note that this hardness is Shore A (see para-graph 65).  It contains a siloxane having unsaturated groups, generally embracing both claimed (a1) and (a2), a cyclic organopolysiloxane, an organopolysiloxane and catalyst.  See for instance the unsaturated polymer in paragraph 31 and on, the cyclic siloxane (E) which is an option for a reaction retardant in paragraph 48, the SiH siloxane in para-graph 36 and on and the catalyst in paragraph 44.  
	While the entire teachings in Miyamoto et al. are relevant to the claimed invention the Examiner draws specific attention to Table 1, Practical Example 4.  
	This composition contains component a-4 which is defined in paragraph 59 and meets claimed component (a1) as well as claim 8.  
	It contains component a-8 which is defined in paragraph 59 and meets claimed (a2) as well as claim 7.
	This contains a catalyst and does not contain a filler.  The composition has an SiH to vinyl ratio of 2, which meets the requirement in claims 1 and 11.  Finally note that this has a shore A hardness of 94.
	As such this only difference between that claimed and Practical Example 4 is that this does not contain a cyclosiloxane (a3) in an amount as claimed.
	As noted above, paragraph 48 teaches that tetramethyl tetravinyl cyclosiloxanes meeting (a3) as well as claims 2 and 3 can be present in the composition therein as a cure inhibitor.  Note that the preferred range of from .01 to 3 parts by mass embraces the claimed range for A3.  It has been held that where the general conditions of a claim 
	In view of this one having ordinary skill in the art would have found the claimed composition obvious.  The Examiner notes that applicants have not cited or referred to any unexpected results that would render the selection of the component (A3) in the claimed amount unobvious over the broader range as disclosed in Miyamoto et al.  This renders obvious the limitation of claim 15 as well.
	For claim 4 note that such siloxanes are disclosed by Miyamoto et al.  See for instance the general teachings in paragraphs 38 to 40 as well as the SiH siloxane component b-2 in the working examples.
	For claim 5, the end of paragraph 40 teaches copolymers of (CH3)2HSiO1/2 and SiO4/2 units.  The claimed crosslinker is the most basic of such a copolymer such that one having ordinary skill in the art would have found the selection of such to have been obvious.  This is true particularly in view of the fact that such a crosslinker is well known in the art and commonly used in silicone rubbers, a fact that the skilled artisan would have readily recognized.
	For claim 6 note that such a siloxane is embraced by the siloxane in paragraphs 31 and on, particularly one in which subscripts b, c and d are greater than 0 and a is zero.  Furthermore this corresponds to the siloxanes (a-7) and (a-8) when they have D units (represented by the subscript b units and clearly contemplated by the teachings in Miyamoto et al.).  From this one having ordinary skill in the art would have found the presence of a siloxane such as that in (a-8) or (a-7) but having D units as claimed obvious, as such units are suggested by the general formula in paragraph 31.
	For claim 9, the Examiner notes that Practical Example 4 does not show such a ratio but Practical Example 3 does (albeit with a lower shore A hardness than claimed).
From this though the skilled artisan would recognize that adjusting the amount of resin-ous siloxane and linear siloxane has a direct impact on the hardness and, given the fact that the hardness in the siloxanes of Miyamoto et al. can be as high as 99, the skilled artisan would have found it obvious to adjust and/or optimize the ratio of such compon-ents such that a ratio with in the claimed range would have been obvious and well within routine experimentation.

	For claims 12, 13 and 19 see paragraphs 49 to 51 which teach adhesion promo-ters in an amount that overlaps with the claimed range.  One having ordinary skill in the art would have been motivated to adjust the amount of adhesion promoter, in an effort to obtain the useful and optimum amount, such that the skilled artisan would have found an amount with in the claimed range to have been obvious.
	For claims 16 and 17 note that paragraphs 49 and 50 teach that the adhesion promoter can be a siloxane containing alkenyl and a silane containing an epoxide group which generally embraces a combination as claimed. Furthermore the specific adhesion promoter in claim 16 is well known in the art and is commonly used in silicone rubber applications (since the alkenyl group can undergo reaction with the rubber while the epoxy groups will interact with the substrate surface) such that one having ordinary skill in the art would have found such a common promoter to have been obvious.
	For claim 18 see paragraph 50 which refers to epoxy containing organosilicon compounds that can be organosiloxane oligomers.
	For claims 20 and 21, see again Table 1, noting that Practical Example 4 has a transmission of 98 at 450 nm (paragraph 68).
	For claim 23 note that above concerning Practical Example 3 which could be considered as meeting this requirement, given the breadth of the term “about” as it modifies “about 75”.  On the other hand, again see paragraph 27 which teaches a preferred hardness range of from 35 to 95 such that the skilled artisan would have found a value within the claimed range to have been obvious and within routine experimentation of the teachings in Miyamoto et al.  Note that Table 1 demonstrates that adjusting the type of amount of resinous and linear siloxanes has a direct impact on the hardness.  

Note that Table 1 demonstrates that adjusting the type of amount of resinous and linear siloxanes has a direct impact on the hardness.  
	For claims 25 and 26 please see paragraph 28 which teaches heating to a range of from 50 to 200oC which embraces the entire claimed temperature range such that the skilled artisan would have found a temperature within the claimed range to have been obvious.  Furthermore while the time for this cure is not expressed this is a property that will necessarily follow from the components in Miyamoto et al., noting that they are the same as the component claimed.  Furthermore, this curing speed does not indicate the degree of curing that occurs such that even an incompletely cured composition would meet this requirement.
	For claims 27 to 29 and 31 see paragraphs 19 and 20.  See also paragraphs 64 and on.
	For claim 30 see paragraph 65 which teaches press molding which meets the requirement of compression molding.
	For claim 32 see paragraphs 55 and 66 which refer to an LED chip assembly.
	For claims 33 to 61, please note that these limitations are comparable to those addressed supra, but depending on claim 33.  Claim 33 differs from claim 1 in that this specifically requires a transparency range as claimed.  Note that this is met by the composition in Practical Example 4 as well as by the general teachings in paragraph 29.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/29/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Shore A is measured by JIS 6253 such that this type A hardness is Shore A hardness.